Citation Nr: 0720608	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome and peripheral neuropathy.

2.  Entitlement to an increased evaluation for neuropathy of 
the right radial nerve, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for neuropathy of 
the left radial nerve, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel
INTRODUCTION

The veteran had active service from October 1986 until May 
1988.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the veteran, in his March 2005 
substantive appeal, requested a Decision Review Officer 
hearing.  The veteran was scheduled for a hearing in March 
2005 and in September 2005.  In both instances, however, the 
veteran requested that the hearing be rescheduled.  The 
veteran was again notified in October 2005 of a hearing 
scheduled for November 2005.  The record indicates that the 
veteran did not show for the November 2005 hearing.  The 
veteran did not ask to have the hearing rescheduled or 
provide good cause for his failure to appear at the November 
2005 hearing. Thus, the Board finds that the veteran does not 
have a pending hearing request before VA.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  The Board 
notes that the September 2003 VA examination report indicates 
the presence of carpal tunnel syndrome and peripheral 
neuropathy.  A 2003 electromyography (EMG) revealed median, 
ulnar, and peroneal nerve abnormalities due to entrapment, 
but unrelated to radial nerve palsy.  It appears from the 
above evidence that the veteran's current carpal tunnel 
syndrome may have separate and distinct manifestations from 
his service-connected neuropathy of the right and left radial 
nerves.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(finding that separate disabilities arising from a single 
disease entity are to be rated separately); but see 38 C.F.R. 
§ 4.14 (2006) (stating that the evaluation of the same 
disability under various diagnoses is to be avoided).  The 
Board finds that the 2003 VA opinion of record does not 
adequately distinguish the veteran's radial nerve 
manifestations from his median, ulnar and peroneal nerve 
manifestations.

Further, the veteran's service medical records show that the 
veteran was accorded repeated treatment for complaints of 
problems with fingers of both hands.  More specifically, an 
in-service neurological examination, dated in September 1987, 
indicated Tinel signs on the right at the spiral groove of 
the radius, and in a median nerve distribution near the 
axilla, with a high median nerve Tinel sign at the medial 
radius on the left.  The Board further notes that the 2003 VA 
opinion of record does not address the etiology of the 
veteran's carpal tunnel syndrome and peripheral neuropathy, 
to include any aggravation by service-connected disability.  
As such, the Board would find useful a clinical opinion 
stating whether the veteran's current carpal tunnel syndrome 
and peripheral neuropathy are directly related to, or 
aggravated by, service-connected bilateral radial nerve 
neuropathy, or service, to include manifestations of the 
median nerve noted on in-service neurological examination in 
September 1987.  

Further, regarding the veteran's claims for increased ratings 
for his service-connected neuropathy of the right and left 
radial nerves, the veteran noted in his March 2005 
substantive appeal that his handwriting skills have decreased 
since the last VA examination in 2003.  There is no 
indication from a review of the evidence that a subsequent 
request for medical evidence was made by the RO.  VA's 
General Counsel has held that when it is asserted that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95 (1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the 
veteran is competent to provide testimony that his disability 
has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the present case, the Board finds that there is 
insufficient competent evidence of record reflecting the 
severity of the veteran's service-connected disabilities 
following his last VA examination in 2003.  As such, the 
Board finds that a VA examination to determine the current 
status of the veteran's service-connected disabilities on 
appeal should be accomplished prior to further appellate 
review.  38 U.S.C.A. § 5103A (West 2002).

Regarding VA's duty to notify under the VCAA, the Board notes 
that the AOJ has, in part, considered the veteran's service 
connection claim on a secondary basis.  While a March 2006 
VCAA notice letter has been issued as to the issues on 
appeal, it did not reference the information and evidence 
necessary to establish secondary service connection.  The 
Board notes that the veteran has not directly claimed 
secondary service connection, but, nonetheless, he should be 
provided with notice of any information and evidence not of 
record that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to secondary service 
connection for bilateral carpal tunnel 
syndrome, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 38 
C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); and any other applicable 
legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim for service connection for 
bilateral carpal tunnel syndrome and 
peripheral neuropathy, as secondary to 
service-connected neuropathy of the right 
and left radial nerves, and inform him of 
the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Schedule the veteran for an 
examination with the appropriate VA 
specialist to determine whether the 
veteran's symptoms of numbness and 
weakness in his fingertips, with 
impairment of his grasp and fine motor 
activities are part and parcel of 
service-connected neuropathy of the right 
and left radial nerves.  

The examiner should, if possible, 
indicate what specific symptoms are 
attributable to the service-connected 
neuropathy of the right and left radial 
nerves, as opposed to symptoms referable 
to any nonservice-connected disabilities, 
to include median, ulnar and peroneal 
nerve abnormalities.  In other words, the 
VA examiner should state whether the 
veteran's service-connected and 
nonservice-connected neuropathies are 
productive of distinct symptoms.  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (50 percent or greater) that the 
veteran's current bilateral carpal tunnel 
syndrome and peripheral neuropathy is 
etiologically related to service, to 
include neurologic examination findings 
with regard to the median nerve in 
September 1987.  The examiner is also 
asked to opine whether it is at least as 
likely as not (50 percent or greater) 
that the veteran's carpal tunnel syndrome 
and peripheral neuropathy are secondary 
to, or aggravated by, the service-
connected neuropathy of the right and 
left radial nerves.  The VA examiner is 
advised that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.

Additionally, the VA examination should 
determine the current nature and severity 
of the veteran's service-connected 
neuropathy of the right and left radial 
nerves.  

The claims folder should be made 
available to, and reviewed by, the 
examiner in connection with the above 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be accomplished and 
any complaints and clinical 
manifestations should be reported in 
detail.

3.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the veteran and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



